DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15-20 rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter “a computer readable storage medium”. The broadest reasonable interpretation of a claim drawn to a computer storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of memory medium storing program. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
Note that a claim drawn to such a computer readable media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected on the ground of statutory double patenting as being unpatentable over claims 1-20 of Patent Number No. 10,848,619.
Instant application
U.S Patent No. 10,848,619
Claim 1. A method comprising: intercepting, by a call handling system from a communications network, a call request that is directed to a called target device; determining, by the call handling system, that the call request was generated by a voicebot on behalf of a user equipment, wherein determining that the call request was generated by a voicebot on behalf of a user equipment comprises determining that the call request is from a text-to-speech neural network platform; in response to determining that the call request was generated by a voicebot on behalf of a user equipment, suspending, by the call handling system, the call request from being routed to the called target device; and while the call request is suspended, generating, by the call handling system, a voicebot confirmation request that indicates use of, but does not identify, the voicebot that was used to generate the call request on behalf of the user 

Claim 1. A method comprising: intercepting, by a call handling system from a communications network, a call request that is directed to a called target device; determining, by the call handling system, that the call request was generated by a voicebot on behalf of a user equipment, wherein determining that the call request was generated by a voicebot on behalf of a user equipment comprises determining that the call request is from a text-to-speech neural network platform: in response to determining that the call request was generated by a voicebot on behalf of a user equipment suspending, by the call handling system, the call request from being routed to the called target device; and while the call request is suspended, generating, by the call handling system, a voicebot confirmation request that identifies the voicebot and the user equipment, and providing, by the call handling system, the voicebot 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2019/0174000 A1 to Bharrat et al. (hereinafter “Bharrat”) in view of U.S Pub. No. 2017/0358296 A1 to Segalis et al. (hereinafter “Segalis”).
claim 1, Bharrat discloses a method comprising: intercepting, by a call handling system from a communications network, a call request that is directed to a called target device; determining, by the call handling system, that the call request was generated by a voicebot on behalf of a user equipment (Abstract, paragraphs [0050], [0051] and [0147]; routing policy for suspect routing calls may be, and in some embodiments are, generated based on the called party to whom the suspect call is being directed); in response to determining that the call request was generated by a voicebot on behalf of a user equipment, suspending, by the call handling system, the call request from being routed to the called target device (paragraphs [0050] and [0147]; audio indication might be a spoken phrase alerting the intended recipient of the call that the call is a suspected robocall. The communications device may play the following audio "INCOMING CALL IS A SUSPECTED ROBOCALL." prior to providing an alerting notification).; and while the call request is suspended, generating, by the call handling system, a voicebot confirmation request that indicates use of, but does not identify, the voicebot that was used to generate the call request on behalf of the user equipment, and providing, by the call handling system, the voicebot confirmation request to the called target device (paragraphs [0050] and [0147]; audio indication might be a spoken phrase alerting the intended recipient of the call that the call is a suspected robocall. The communications device may play the following audio "INCOMING CALL IS A SUSPECTED ROBOCALL." prior to providing an alerting notification).
Bharrat does not teach wherein determining that the call request was generated by a voicebot on behalf of a user equipment comprises determining that the call request is from a text-to-speech neural network platform.

At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Bharrat’s teaching with a feature of wherein determining that the call request was generated by a voicebot on behalf of a user equipment comprises determining that the call request is from a text-to-speech neural network platform as taught by Segalis in order to use the language module to convert text to audio based on the input data (paragraph [0073];Segalis). 

Regarding claim 2, Bharrat discloses the method of claim 1, wherein the call request requests establishment of a proxy voice call between the voicebot and the called target device (Abstract, paragraphs [0050] and [0147]; a routing policy in the network to modify the routing information for calls having the calling number with the high robocall probability to either immediately redirect or reject the calls).

Regarding claim 3, Bharrat discloses the method of claim 2, wherein the proxy voice call does not connect the user equipment to the called target device (Abstract, paragraphs [0050] and [0147]; a routing policy in the network to modify the routing information for calls having the calling number with the high robocall probability to either immediately redirect or reject the calls).

claim 4, Bharrat discloses the method of claim 2, wherein the user equipment authorized establishment of the proxy voice call but did not generate the call request for the called target device (Abstract, paragraphs [0050] and [0147]; reject the calls).

Regarding claim 5, Bharrat discloses the method of claim 1, wherein the voicebot confirmation request requests, from the called target device, whether the call request should be permitted to be routed to the called target device so that a proxy voice call between the voicebot and the called target device can be established despite an identity of the voicebot not being provided prior to establishment of the proxy voice call (paragraphs [0050] and [0147]; a routing policy in the network to modify the routing information for calls having the calling number with the high robocall probability to either immediately redirect or reject the calls, or to route them to a validation service),

Regarding claim 6, Bharrat discloses the method of claim 1, further comprising:
receiving, by the call handling system from the called target device in response to the voicebot confirmation request, a voicebot confirmation response; and releasing, by the call handling system based on the voicebot confirmation response, the call request from suspension to establish a proxy voice call between the voicebot and the called target device (Abstract, paragraphs [0050] and [0147]; audio indication might be a spoken phrase alerting the intended recipient of the call that the call is a suspected robocall. The communications device may play the following audio "INCOMING CALL IS A SUSPECTED ROBOCALL." prior to providing an alerting notification)

Regarding claim 7, Bharrat discloses the method of claim 6, further comprising determining, by the call handling system, that the called target device invokes an answering voicebot to engage in the proxy voice call, wherein releasing suspension of the call request is based on the answering voicebot of the called target device (Abstract, paragraphs [0050] and [0147]; notification when the communications device is receiving multiple incoming calls as to the priority of which calls the user may wish to answer first).
Claims 8-14 are a system claims correspond to method claims 1-7. Therefore, claims 8-14 has been analyzed and rejected based on system claims 1-7.
Claim 15-20 are a computer storage medium correspond to method claims 1 and 3-7 . Therefore, claims 15-20 has been analyzed and rejected based on method claims 1 and 3-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653